                        IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO

In re:

EDWIN BACON HALL,                                               No. 19-10585-j11
     Debtor(s).

                              NOTICE OF PRELIMINARY HEARING

         NOTICE is hereby given that a Preliminary Hearing in the above styled cause will be held on

Thursday, July 25, 2019 at 9:00 a.m., before the Honorable Robert H. Jacobvitz, in the Pete V. Domenici

U.S. Courthouse, 5th Floor Adjacent to the Gila Courtroom, 333 Lomas Blvd NW, Albuquerque NM 87102:

         Debtor’s Application to Employ: Shammara Henderson (Freedman Boyd Hollander
         Goldberg Urias & Ward P.A.) as Special Counsel re Defense Representation for Debtor In
         Possession, filed June 17, 2019 (Docket No. 64) &
         U.S. Trustee’s Objection to Debtor’s Application to Employ Special Counsel for Criminal
         Defense Representation, filed June 26, 2019 (Docket No. 70)

                                                Respectfully submitted,

                                                ILENE J. LASHINSKY
                                                United States Trustee

                                                 /s/ electronically filed 7/3/19
                                                CHRISTOPHER J. PATTOCK
                                                Trial Attorney
                                                Office of U. S. Trustee
                                                P.O. Box 608
                                                Albuquerque, NM 87103
                                                (505) 248-6545
                                                CHRISTOPHER.J.PATTOCK@usdoj.gov



NOTE:           Counsel/parties may appear via telephone if arrangements are made with Judge
                Jacobvitz’s Office (505) 600-4650 or by sending an e-mail to the Court’s staff using
                the e-mail address: jacobvitzstaff@nmcourt.fed.us, at least one business day prior to
                the date set. The e-mail message must be sent to that e-mail address, and have a
                subject heading that includes the word “telephone” correctly spelled. The e-mail
                message should include the name of who wishes to appear by telephone and who that
                person represents, the matter to be heard, the date and time of the hearing, the name
                of the debtor and case number, and the telephone number at which you wish to be
                called. Do not send your request to the Clerk’s office and do not file your request as
                a pleading.




Case 19-10585-j11          Doc 71     Filed 07/03/19     Entered 07/03/19 11:50:09 Page 1 of 2
                                     CERTIFICATE OF SERVICE

         I hereby certify that on July 3, 2019, a true and correct copy of the Notice of Preliminary Hearing
was electronically filed with the Court using the CM/ECF system, which sent notification to all parties of
interest participating in the CM/ECF system.

          Further, I certify that a copy of the Notice of Preliminary Hearing was forwarded via U.S. Mail,
first class, postage prepaid and properly addressed to the following:

Gerald R. Velarde
2531 Wyoming Blvd, NE
Albuquerque NM 87112-1027
(505) 248-1828
velardepc@hotmail.com

Walker and Associates
Attorneys for UCC
500 Marquette Avenue NW, Suite 650
Albuquerque NM 87102
                                                           /s/ Christopher J. Pattock
                                                          CHRISTOPHER J. PATTOCK




Case 19-10585-j11          Doc 71      Filed 07/03/19       Entered 07/03/19 11:50:09 Page 2 of 2
